CARPENTER, J.
This matter came before the Court on a petition to establish a mechanic’s lien in favor of Albert E. Hawkins against the property of Daniel A. Jacques and Flora *115E. Jacques, of Coventry, Rhode Island. The amount claimed upon the lien was $192.50. The respondents claim that a lien for that amount'should not be established because the petitioner has not properly performed the work that he agreed to do, for which the sum of $192.50 was the balance due, and ask that they be allowed to recoup for defective work.
For complainant: William H. Mc-Soley, Thomas H. Clarke.
For respondents: Quinn, Kernan & Quinn.
This Court has examined the evidence carefully and feels that $75 is a fair allowance for defective work and that a lien should be established for $117.50. Therefore, a decree may be entered establishing a mechanic’s lien on the property of the respondents for $117.50, said lien to take precedence over all mortgages and liens that may be upon said property.